UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                          v.

                               Airman Basic MATTHEW D. SHAFFER
                                      United States Air Force

                                                  ACM S32140

                                                  01 April 2014

            Sentence adjudged 29 March 2013 by SPCM convened at Keesler Air Force
            Base, Mississippi. Military Judge: Rodger A. Drew, Jr.

            Approved Sentence: Bad-conduct discharge, confinement for 6 months,
            forfeiture of $1010.00 pay per month for 6 months, and a reprimand.

            Appellate Counsel for the Appellant: Lieutenant Colonel Jane E. Boomer.

            Appellate Counsel for the United States: Colonel Don M. Christensen and
            Gerald R. Bruce, Esquire.

                                                       Before

                                    ROAN, HARNEY, and MITCHELL
                                       Appellate Military Judges

                         This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).





  The Court notes that the Court-Martial Order (CMO), dated 30 April 2013 incorrectly identifies the military judge
as Roger Drew, whereas the correct spelling of the military judge’s name is Rodger A. Drew, Jr. The Court orders
the promulgation of a corrected CMO.
Accordingly, the approved findings and sentence are

                                     AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court




                                           2          ACM S32140